Citation Nr: 0920987	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Arkansas Veterans 
Healthcare System in Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred from May 11, 2006, to May 
26, 2006.



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 determination by the Department of Veterans 
Affairs (VA) Central Arkansas Veterans Healthcare System 
(CAVHS) in Little Rock, Arkansas.

In October 2007 the Board remanded this case for further 
development and consideration.  And regrettably, another 
remand is required to substantially comply with the Board's 
prior remand directives.  Stegall v. West, 11 Vet. App. 268, 
271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


REMAND

As the Board previously indicated when remanding this case, 
on May 9, 2006, the Veteran was admitted to the emergency 
room of Baptist Health Medical Center, a private hospital, 
with a history of early Alzheimer's disease.  He had just 
recently been found wandering in the woods for the previous 
six days and, as a consequence, was suffering from 
dehydration with uncontrolled diabetes, acute renal failure, 
urinary tract infection, and sepsis.  His condition 
stabilized the following day, although he remained 
hospitalized at Baptist until May 26, 2006.

In the July 2006 decision at issue in this appeal, CAVHS 
approved the reimbursement of the unauthorized medical 
expenses the Veteran had incurred from May 9-10, 2006, since 
the treatment he had received on those initial two days was 
found to be for a medical emergency of such nature that delay 
would have been hazardous to his life or health.  See 38 
U.S.C.A. § 1728(a).  But since his condition had stabilized 
by May 11, 2006, with VA medical facilities feasibly 
available in the area where he could have been transferred 
for any necessary additional treatment and follow-up care, 
reimbursement of the additional expenses he had incurred 
during the remainder of his stay at Baptist from May 11-26, 
2006, was denied.

In August 2006, in response to that determination, the 
Veteran, through his designated attorney, submitted a notice 
of disagreement (NOD) to initiate an appeal for payment of 
the remaining expenses.  However, instead of providing him a 
statement of the case (SOC), it appears a SOC was issued to 
the treating hospital, Baptist Health Medical Center, which 
had not initially filed a NOD.  Nevertheless, Baptist did 
file a substantive appeal (VA Form 9), however, in response 
to the SOC - the final step in perfecting an appeal to the 
Board.  See 38 C.F.R. § 20.200 (2008).

In October 2007 the Board remanded this case to the Veterans 
Health Administration (VHA) for additional development and 
consideration, especially to identify the actual appellant, 
i.e., whether it is Baptist Health Medical Center or instead 
the Veteran.  In a February 2008 statement submitted on 
remand, the Veteran's wife (previously mentioned as his 
personal representative) provided written clarification that 
the Veteran accepted Baptist Health Medical Center as the 
claimant in this appeal.  Baptist Health Medical Center 
further clarified, in a July 2008 letter, that they filed 
their appeal on behalf of the Veteran.  Therefore, the Board 
will recognize Baptist Health Medical Center, not the 
Veteran, as the claimant in this appeal.  So that remand 
matter has been resolved.  Consequently, there is no further 
need to send the Veteran a separate SOC (or to have him 
submit a VA Form 9, in response, to perfect his appeal), as 
also requested in the Board's October 2007 remand, since that 
additional development was predicated entirely on him, not 
Baptist, being recognized as the claimant in this appeal.



But there was not substantial compliance with another of the 
Board's remand directives, requiring another remand.  A 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  And although there 
need only be substantial, as opposed to exact, compliance 
with the Board's remand directives, failure of the Board to 
ensure this substantial compliance with remand instructions 
constitutes error and would warrant vacating a subsequent 
Board decision.  Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

As the Board indicated when previously remanding this case in 
October 2007, if determined that Baptist Health Medical 
Center is the appellant (which it has been), a 
videoconference hearing needs to be scheduled to give the 
acting official at Baptist an opportunity to present 
additional evidence and/or argument as to why VA should also 
pay the remaining expenses in question.  38 C.F.R. 
§ 20.700(a).

Moreover, there are indications that CAVHS recently issued a 
supplemental SOC (SSOC) in June or July 2008.  But, 
unfortunately, this SSOC is not in the file and, therefore, 
must be obtained and associated with the record for 
consideration.  This SSOC was referred to by the CAVHS 
Business Office in a listing of the claim's recent procedural 
history, dated in June 2008.  And the July 2008 letter by the 
claimant, Baptist Health Medical Center, explicitly refers to 
the SSOC with the statement, "[w]e have received a SSOC and 
are aware of our status."



Accordingly, this case is again REMANDED for the following 
additional development and consideration:

1.  Schedule whoever is acting for 
Baptist Medical Health Center for a 
videoconference hearing before a Veterans 
Law Judge (VLJ) of the Board at the 
earliest available opportunity.  Notify 
this person of the date, time and 
location of the hearing.  Put a copy of 
this letter in the claims file.  If, for 
whatever reason, this person changes 
his/her mind and elects not to have this 
hearing or fails to report for it, also 
document this in the claims file.

2.  There are indications that the CAVHS 
recently issued a SSOC in June or July 2008.  
Unfortunately, this SSOC is not in the file 
and, therefore, must be obtained and 
associated with the record for consideration.  

3.  Then readjudicate the claim in light of 
any additional evidence.  If this claim is 
not granted to the claimant's satisfaction, 
send the claimant another SSOC and give an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration.



The claimant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


